Civilian pay; dismissal. — Plaintiff sues to recover back pay for the position from which he was dismissed by the Depart*1188ment of Agriculture. The case came before the court on the parties’ cross-motions for summary judgment. Upon consideration thereof and without oral argument the court concluded that plaintiff’s claim was barred under the doctrine of laches and for failure to exhaust his administrative remedies, and on November 19,1965, the petition was dismissed. Plaintiff’s petition for a writ of certiorari was denied May 31, 1966,384 U.S. 965.